Citation Nr: 1147290	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening the claim of service connection for bilateral hearing loss.  Subsequently, in May 2011, the Board reopened the claim of service connection for bilateral hearing loss and remanded it for further examination.  This development has now been completed.  And, in a September 2011 rating decision, the RO granted service connection for right ear hearing loss.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.


FINDING OF FACT

The evidence does not demonstrates that the Veteran's currently has left ear hearing loss disability as defined by VA.


CONCLUSION OF LAW

The criteria for a grant of service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed the aforementioned notice elements and was sent prior to the initial AOJ decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Furthermore, the letter provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

As to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, the Veteran has been afforded multiple relevant VA examinations.


II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2011) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Left ear hearing loss

The Veteran seeks entitlement to service connection for left ear hearing loss.  The Veteran contends that his left ear hearing loss is due to his military service.  Specifically, the Veteran stated that he developed hearing loss from excessive noise exposure from jet engines and heavy equipment during construction operations.  

The Veteran's November 1965 enlistment audiological testing showed that the Veteran had normal hearing upon entry.  The October 1969 discharge hearing screening included a Whisper Voice test on which the Veteran scored a 15/15, which was considered normal.  However, the Board notes that the Whisper Voice Test is a less precise indicator of hearing loss than audiometric testing.  Service treatment records are negative for any complaints or clinical findings of hearing loss.  

On the authorized audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
40
LEFT
20
15
15
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

The Veteran was a VA examination in February 2010.  After examining the Veteran, the examiner noted that the Veteran's hearing loss was not related to military noise exposure.  The examiner reported that the Veteran's hearing was normal after military service and was within normal limits for VA rating purposes at the examination.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
40
LEFT
20
15
15
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

The Veteran was afforded a Travel Board Hearing in June 2010.  The Veteran stated that he when he was in-service, he initially noticed he had some hearing loss.  Additionally, the Veteran reported his in-service noise exposure from gunfire and airplanes, while serving in Vietnam.  Additionally, the Veteran reported that he was not supplied with hearing protection in-service.  

The Veteran was afforded another VA examination in June 2011.  The examiner noted that at separation, the Veteran's hearing was evaluated using the Whisper Voice Test.  Additionally, the examiner stated that the Veteran passed the Whisper Voice Test in both ears at separation.  Furthermore, the examiner noted that previous testing  of the Veteran indicated mild to moderate high frequency hearing loss bilaterally.  The Veteran reported significant noise exposure during the Vietnam War.  Additionally, the Veteran reported that he worked on diesel engines in the shop and there were few mortar attacks at his base.  Furthermore, he stated that he was around a lot of jet engine noise on the flightline.  He also reported that he worked on a short airfield line, and part of his duties were to catch aircrafts as they would land and take off from the airstrip.  Moreover, the Veteran reported that as a civilian, he worked at a Goodyear tire plant and as a manager of a real estate developer.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
35
LEFT
25
20
20
25
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.

None of the above documented audiological evaluations demonstrate that the Veteran has hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385 (2011).  

Based on the foregoing, the Board finds that the evidence does not support a finding that the Veteran's left ear hearing loss that was caused by his in-service noise exposure or otherwise.  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing since service.   

However, and again, there is simply no evidence showing that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  Therefore, the Veteran's claim for service connection for left ear hearing loss is denied.  



ORDER

Entitlement to service connection for left ear hearing loss is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


